Citation Nr: 0843844	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-31 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for bilateral hip 
disability, including claimed as secondary to low back 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel
INTRODUCTION

The veteran had active service from November 1951 to 
September 1955.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The veteran and her husband presented testimony before the 
undersigned Veterans Law Judge in a videoconference hearing 
in August 2008.  A transcript of that hearing has been 
associated with the claims file.  During the hearing, the 
undersigned agreed to hold the record open for an additional 
60 days for the veteran to submit additional evidence.  In 
September 2008, the veteran's representative submitted 
evidence directly to the Board, and the veteran has waived 
initial RO consideration.


FINDINGS OF FACT

1.  A chronic back disability was not incurred in or 
aggravated by service and has not been shown to be causally 
related to service.

2.  A bilateral hip disability was not incurred in or 
aggravated by service and has not been shown to be causally 
related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).

2.  The criteria for service connection for bilateral hip 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2004.  Although the initial notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Factual Background

The veteran reports that her back was injured in a basketball 
game in service and that she has had chronic back pain since 
that time.  At the June 2008 Board hearing, she reported that 
she sought treatment for this condition within a year of 
separation, although she has no records from that long ago.  
The veteran's husband testified that she had sought treatment 
for her back every year for more than 50 years.  The veteran 
reported that she had been treated for her back condition by 
the same private physician for the past 20 years and that she 
intended to submit records of such treatment. 

The veteran's service medical records show that she fell on 
the left side of her face during a basketball game in 
December 1953 and was knocked unconscious.  When she was 
examined that day and the next morning, her only complaint 
was of a mild headache.  The record shows the veteran 
complained of back pain in February 1953, which was diagnosed 
as muscle strain and treated with three consecutive days of 
heat lamp treatment.  In July 1953, she complained of low 
back pain that had been worsening for two weeks.  She was 
again diagnosed with muscle strain and treated with diathermy 
for three days.  There is no indication of back injury on her 
separation physical examination report.  

The evidence includes hospital treatment records dated in 
September and October 1994, which show that the veteran 
complained of pain in her low back and left hip.  The veteran 
reported a history of chronic low back pain at that time.  On 
x-ray, she was found to have osteophyte formation at L3-4 and 
L4-5, with disc space narrowing at L4-5.  There was fact 
joint disease at L5-S1 with some mild disc space narrowing.  
Mild degenerative joint disease was seen in the left hip 
joint, but no other abnormalities were noted.  

The evidence also includes treatment records from J.K., M.D., 
the veteran's private physician, dated between October 1999 
and August 2008, which show that she complained of pain in 
her left shoulder and arm in August 2001.  In November 2002, 
she complained of the same pain and reported that it had been 
ongoing for 16 months.  In June 2004, the veteran was 
involved in car accident, after which she reported diffuse 
tenderness in the low lumbar region.  An x-ray taken that day 
showed degenerative joint disease, but no evidence of 
fracture or other injury.  She was diagnosed with muscle 
strain.  In August 2006, the veteran was evaluated for 
chronic lumbar pain.  The doctor noted her in-service injury 
and stated that there was x-ray evidence of severe arthritis 
and degenerative disc disease.  He commented that he could 
not see how the condition was related to the veteran's 
service.  

The veteran underwent a VA examination of her back and hips 
in April 2005.  The examiner reviewed the veteran's service 
medical records and noted her basketball injury in 1953.  On 
examination, she had forward flexion to 90 degrees, extension 
to 10 degrees, and lateral flexion to 20 degrees on each 
side, with stiffness on the left side.  There was no 
tenderness or spasm noted in the lumbosacral spine.  In the 
hips, she had flexion to 110 degrees, extension to 30 
degrees, abduction to 45 degrees, adduction to 20 degrees, 60 
degrees external rotation and 40 degrees internal rotation, 
all without pain.  The examiner noted that the veteran walked 
with a limp, particularly on her right hip.  X-rays showed 
degenerative changes in the lumbar spine, with narrowing at 
L4-5 and L5-S1 interspaces and a portion of the L3-4 
interspace.  The diagnosis was degenerative disc disease of 
the lumbar spine.  Although no abnormalities of the hip were 
found on x-ray, the veteran was diagnosed with degenerative 
joint disease of the hips, right greater than left.  The 
examiner concluded that these conditions were less likely 
than not caused by any activities in service, including her 
injury in 1953.  

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  A 
disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a). 

Low Back Disability

After carefully considering all the evidence, the Board 
concludes that the veteran's back disability is not related 
to her service.  Although the evidence shows that she 
suffered the fall she describes, it does not support her 
contention that she suffered residual disability.  The two 
incidents of low back pain she experienced in service 
preceded the basketball injury, and there is no evidence of 
any subsequent complaints of back pain in service.  In 
addition, no chronic back pain was noted at her separation 
physical examination.  These circumstances suggest that the 
incidents of muscle strain and pain she experienced were 
acute and transitory and had resolved by the time she was 
discharged from service.  

While the veteran reports that she has been treated 
continuously for back pain since service, there is no 
evidence of such treatment in the record.  The Board notes 
the veteran's testimony that she has been treated by J.K. for 
more than 20 years, yet she has not provided any evidence of 
that treatment.  The treatment records she provided do not 
show any treatment for back pain prior to September 1994.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The issue on appeal is based on the contention that the 
veteran's current back disability was caused by service many 
years ago.  In this case, when the veteran's post-service 
medical records are considered (which include opinions by 
both the VA examiner and the veteran's private physician that 
her back disorder is likely not related to service), the 
Board finds that the medical evidence outweighs the veteran's 
contentions.  Service connection is denied.  

Bilateral Hip Disability

The veteran reports that she has a bilateral hip disability 
caused by her change of gait necessitated by her back 
disability.  The evidence shows that she currently has 
degenerative joint disease of the hips; however, as discussed 
above, it has been determined that the veteran's back 
disability is not related to her service.  Consequently, 
there is no basis for awarding service connection for her hip 
disability as secondary to the back disability.  The 
veteran's service medical records do not show any complaints 
of or treatment for a hip injury in service, and there is no 
medical opinion linking her current hip disability to her 
time in service.  As there is no evidence relating the 
veteran's hip disorder to her service, service connection 
must be denied.   

In conclusion, the Board finds that the preponderance of the 
evidence does not support a finding of service connection for 
the veteran's back or hip disabilities.  


ORDER

Service connection for a low back disability is denied.

Service connection for bilateral hip disability is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


